Citation Nr: 0432694	
Decision Date: 12/09/04    Archive Date: 12/15/04	

DOCKET NO.  96-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for tinea pedis. 



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from April 1981 to 
April 1985.  

This matter arises from various rating decisions rendered 
since November 1995 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In the 
aggregate, these granted service connection for tinea pedis, 
and assigned that disorder a 30 percent disability evaluation 
while denying service connection for bilateral pes planus.  

In August 2001 the Board granted a 10 percent disability 
evaluation for the veteran's service-connected tinea pedis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In a joint motion for 
remand filed subsequently, the Secretary of Veterans Affairs 
and the appellant petitioned the CAVC to vacate that decision 
and remand the case to the Board for further action.  By 
order dated March 21, 2002, the CAVC granted the joint 
motion, and vacated the Board's August 2001 decision, while 
remanding the case for further action and adjudication.  

By decision dated July 21, 2003, the Board remanded the case 
to the RO for further action and adjudication.  That was 
accomplished, and by rating decision dated May 17, 2004, the 
disability evaluation for the veteran's service-connected 
tinea pedis was increased from 10 percent to 30 percent 
effective July 25, 1995, the initial date of the grant of 
service connection for that disability.  The RO has continued 
its denial of service connection for bilateral pes planus.  
Both issues are now before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The probative and competent medical evidence of record 
shows that bilateral pes planus clearly and unmistakably 
preexisted active service, and did not increase beyond its 
normal progression as a result thereof.  

3.  Tinea pedis is manifested by scaling plaques, some 
exfoliation, and itching of both feet affecting approximately 
40 to 50 percent of the service area of each foot, without 
indication of ulceration, extensive exfoliation, or crusting 
with systemic or nervous manifestations or and exceptionally 
repugnant condition.  


CONCLUSIONS OF LAW

1.  Preexisting bilateral pes planus was aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).  

2.  The criteria for an initial evaluation in excess of 30 
percent for tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, DC 
7806 as amended by 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  



The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The Board notes that VAOPGCPREC 11-00 appears to hold that 
the VCAA is retroactively applicable to claims pending on the 
date of its enactment.  


Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits which in this case was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, the veteran filed the claims now at 
issue in July 1995.  By rating decision dated in November 
1995, the RO denied service connection for pes planus.  More 
recently, by rating decision dated in May 2004, the RO 
granted the 30 percent disability evaluation currently 
assigned for pes planus.  

Only after the November 1995 rating decision was promulgated 
did the RO provide notice to the appellant in an August 2001 
letter regarding what information and evidence must be 
submitted to substantiate that claim, as well as what 
evidence and information must be submitted by the claimant, 
what evidence and information will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to that claim. 


Because the VCAA notice in this case was not provided to the 
appellant prior to the RO adjudication denying the claim for 
pes planus, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be nonprejudicial to the claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  

The appellant was given notice of the requirements for 
service connection in the October 1995 rating decision, the 
statement of the case issued in January 1996, and 
supplemental statements of the case issued in June 1996, May 
2000, and May 2004.  

The RO also advised the appellant of the evidence used in 
conjunction with his claim for service connection for pes 
planus, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  

By letter dated in August 2001, the veteran was notified of 
the impact of the VCAA 
on his appeal, of VA's duty to assist him in obtaining 
evidence for his claims, what the evidence must demonstrate, 
and which evidence VA will acquire on his behalf, as opposed 
to that evidence or information that it was his 
responsibility to submit.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran also was examined by a competent medical 
professional who provided an opinion as to whether the 
veteran's pes planus increased beyond its normal progression 
during the veteran's military service.  

As such, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issue of the veteran's entitlement to service connection for 
pes planus has been obtained.  

VA, therefore, has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

Parenthetically, because the veteran was informed of the 
impact of the VCAA on his claim for an increased rating for 
tinea pedis prior to the grant of a 30 percent disability 
evaluation for that disorder, the issue of the timing of the 
VCAA notice is moot with regard to that issue.  

Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to 
substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  




It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits. 


Criteria
General Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The CAVC has held that temporary flareups of a preexisting 
injury or disease are not sufficient to show aggravation 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The veteran contends that his pes planus was aggravated by 
his military service.  

Service medical records indicate that the veteran's pes 
planus existed prior to military service.  His enlistment 
examination reflects a diagnosis of flat feet.  Flat feet 
also were diagnosed on his physical examination in 
conjunction with his separation from military service.  
Service medical records show that while he was on active 
duty, he voiced no complaint of nor sought treatment for 
bilateral pes planus.  




The veteran had a VA physical examination in September 2001.  
The examiner was specifically asked to determine whether the 
veteran's bilateral pes planus, noted to have preexisted his 
active service, was aggravated by his period of active 
military service.  

After examining the veteran, the examiner concluded that his 
preexisting condition of pes planal valgus deformity was not 
worsened by military service.  No clinical evidence 
contradicting this opinion has been submitted.  

The foregoing indicates that the veteran had a pes planus 
disorder that preexisted military service.  Moreover, a VA 
examiner has clearly, unmistakably, and unequivocally opined 
that this disability was not aggravated by military service.  

The only indication of record of such aggravation is offered 
by the veteran.  However, he is a layman, and is not 
qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Given that the veteran's bilateral pes planus clearly 
preexisted military service, and because it was not 
aggravated by military service, the Board finds no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 
5107 (West 2003); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral pes planus.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Initial Increased Evaluation

Criteria

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  

However, current clinical findings are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based upon the facts 
found; this is a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Finally, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Of note is that the regulatory criteria for evaluating 
disorders of the skin were amended effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board, 
therefore, must evaluate the veteran's service-connected 
tinea pedis under both the old criteria and the current 
regulations in order to ascertain which version is more 
favorable to his claim, if indeed one is more favorable than 
the other.  

In a May 2004 supplemental statement of the case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard, 4 Vet. App. 384.  

The disability at issue has been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.118, DC 7806.  Under that DC, a 
30 percent disability rating is assignable with 
exudation or itching that is constant, extensive lesions or 
marked disfigurement.  A 50 percent rating is assignable with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
residuals.  See  38 C.F.R. § 4.118, DC 7806 (prior to August 
30, 2002).  

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders such as that at issue specify that a 30 
percent disability evaluation is warranted if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability evaluation is 
not warranted unless more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, DC 
7806.  No other provisions are as applicable for tinea pedis.  
See 38 C.F.R. § 4.20.  It is within the foregoing context 
that the facts in this case must be evaluated.  

Service medical records show that the veteran experienced 
several bouts of foot infection while on active duty.  

The veteran was afforded a VA medical examination in August 
1995.  He reported that he had experienced a fungus infection 
of the nails on his feet while in service.  He indicated that 
his toenails bleed at times and that the skin around his toes 
itched, especially on the soles of his feet.  The examiner 
observed a wet rash on the feet between the toes.  The 
veteran also had scaling, and his nails were thickened and 
broken.  He was diagnosed as suffering from onychomycosis and 
tinea pedis.  

The veteran then had additional VA examination of the skin in 
October 1999.  The examiner observed that the skin over the 
hallux area of both feet reflected hypertrophic and 
dystrophic skin plaques.  Chronic exfoliative dermatitis 
consistent with tinea pedis of both feet was diagnosed.  The 
examiner also indicated that the 
veteran had not been working for some time, and that the 
lesions had caused no occupational impact.  

The veteran then was afforded a VA skin examination in 
September 2001.  The examiner observed diffuse hyperkeratosis 
on the plantar aspect of both feet, mostly on the heels.  
However, there were no ulcers apparent, no changes on the 
skin, and no indication of abnormal wear.  Because the 
examination was primarily to evaluate the veteran's pes 
planus, the examiner offered no further opinion regarding 
findings related to the skin on the veteran's feet.  

The veteran then had a VA skin examination in December 2002.  
The examiner diagnosed tinea pedis and onychomycosis with no 
real disfigurement.  The examiner stated that almost the 
entire surface of the feet, to include the plantar surface, 
was involved, and that exfoliation and itching of the skin 
was apparent.  

The veteran indicated to the examiner that the itching 
sometime awoke him during the night, and that he had been 
given creams and pills to alleviate this.  However, these did 
not seem to help.  Bilateral scaling plaques of the feet, 
including macerated plaques between the web spaces of the 
toes, was observed.  Onychodystrophy of the toenails and the 
dorsum of the veteran's feet also was observed. 

The veteran last had a VA dermatological examination in April 
2004.  He again reported that he had been prescribed various 
creams and Lamisil pills that he had been taking for three 
months.  The examiner observed scaling plaques on both feet.  
He also had onychodystrophy of his toenails with some 
subungual debride with the right third toe being the most 
involved.  

The examiner estimated that the percentage of the surface of 
the feet involved was almost 40 to 50 percent.  However, 
there was no scarring.  The examiner indicated that this 
appeared to be acne or chloracne or alopecia rather than 
hyperhidrosis.  Tinea pedis and onychomycosis again was 
diagnosed.  

Based upon the foregoing, the 30 percent disability 
evaluation currently assigned 
appears to be the maximum schedular evaluation warranted.  
This is so under the criteria in effect prior to August 30, 
2002, wherein exudation or a constant itching, extensive 
lesions, or marked disfigurement warranted such an 
evaluation.  As previously mentioned, a 50 percent disability 
evaluation was not warranted unless ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant residuals were 
present.  However, this is not the case.  None of the 
clinical findings specified above reflect the clinical 
findings required for a 50 percent disability evaluation 
under the old criteria.  

Similarly, an evaluation in excess of 30 percent is not 
warranted under the criteria in effect as of August 30, 2002.  
This disability does not affect more than 40 percent of the 
veteran's entire body or more than 40 percent of exposed 
areas.  Nor does it require constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
Finally, as previously noted, no other diagnostic code 
appears to be applicable to the disability at issue.  See 
38 C.F.R. § 4.118, DC 7800-7805 both before and effective 
August 30, 2002.  Under the circumstances, the Board finds no 
reasonable basis on which to predicate a grant of the benefit 
sought on appeal.  This is true for all periods since service 
connection for this disability was first granted on July 25, 
1995.  See Fenderson, 12 Vet. App. 119.  


Extraschedular Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the laws 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own. 

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation; 
however, it did not grant an increased evaluation for the 
disability at issue on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the unusual case where the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the claim for an increased disability rating for tinea 
pedis in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  

The regular schedular standards has applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his tinea pedis.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  

The veteran has not introduced any evidence to indicate that 
this disability has significantly interfered with his ability 
to work.  Nor does the record indicate that this disability 
has required frequent periods of hospitalization.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization, there is no basis 
upon which to predicate a referral of the case for 
consideration of an extraschedular rating.  See Bagwell, 9 
Vet. App. 339.  

The Board finds that the evidence in this case is not evenly 
balanced, and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for pes planus is denied.  

Entitlement to an initial rating in excess of 30 percent for 
tinea pedis is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



